DETAILED ACTION
1.	Claims 1-18 are currently pending. The effective filing date of the present application is 8/10/2018. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (similarly claims 5, 10, and 14) recites the limitation “the remote location" in lines 7, 8, and 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 (similarly claim 10) recites the limitation “the electronic transaction recording devices" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 (similarly claim 10) recites the limitation “the recalled product" in line 20. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 (similarly claim 12) recites the limitation “the shipment" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 (similarly claim 12) recites the limitation “the store" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 (similarly claim 15) recites the limitation “the transaction recording device" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 (similarly claim 17) recites the limitation “the sensed information" in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2017/0212767 to Aljawhari et al. (“Aljawhari”) in view of U.S. Pat. Pub. No. 2011/0258265 to Fordyce et al. (“Fordyce”).

7.	With regards to claims 1 and 10, Aljawhari disclosed the limitations of,
 A system that is configured to perform remedial actions upon the occurrence1 of a product recall (See [0014] describing the overall system of tracking a product and [0072] discussing the verification undertaken in response to an adverse health incident where product re-call may be required.), the system comprising: 
a control circuit and a database (See [0014] discussing the systems processor and memory. The examiner is interpreting memory as a database and processor as control circuit.); 
a blockchain ledger stored at the database (See [0160] discussing the blockchain being stored in memory. The examiner is interpreting memory as a database.) ; 
a retail store or product storage location that offers a product for sale (See [0059] and [0070]-[0071] discussing different locations like brick and mortar retailer, online retailer, etc.); 
a plurality of electronic transaction recording devices disposed at separate remote locations, the remote locations being transaction points in a supply chain, such that the product moves through each of the remote locations and to the retail store or product storage location, wherein each of the electronic transaction recording devices comprises a sensor, the sensor being configured to record transactional information associated with the product as the product moves along the supply chain through each of the remote locations, each of the plurality of electronic transaction recording devices causing the transactional information to be stored on the blockchain ledger (See [0167]-[0170] discussing device (2224) for scanning in information and store the scanned information into a blockchain and Fig. 5 depicting the delivery of milk through multiple locations. The examiner is interpreting scanned as sensed. See also [0097] discussing handheld device (56d) for scanning in information and [0159] discussing the use of blockchain to store the data.); 
wherein the retail store or product storage location receives the product and sells the product to a customer in a sales transaction (See [0071] discussing transportation phases, [0098], discussing selling process of milk, and [0177] discussing the recorded of purchase.), and wherein the sale transaction is recorded on the blockchain ledger, the sales transaction including customer identification information …(See [0170] discussing the use of the blockchain to verify a transaction and [0177]-[0178] discussing the recorded of purchase and delivery including customer’s signature. See further [0159] discussing the process being recorded in a blockchain.); 
wherein the control circuit is configured to: 
access the blockchain ledger (See [165] discussing the ability to access the an node of the blockchain with a key.);
receive a recall report concerning the product (See [0072] discussing the performance of a verification in response to a an adverse health incident event. The examiner is interpreting an adverse health incident event as a recall.); 
Aljawhari is silent on the limitations of,
identify customers that purchased the recalled product using the customer identification information; 
determine an action to take, the action utilizing the contact information of the identified customers that purchased the recalled product. 
However, Fordyce teaches at [0024]-[0026] that it would have been obvious to one of ordinary skill in the recall art to include the ability to identify customers that purchased the 
Therefore, it would have been obvious for one of ordinary skill in the recall art before the effective filing date of the claimed invention to have modified the teachings of Aljawhari to include the ability to identify customers that purchased the recalled product using the customer identification information and determine an action to take, the action utilizing the contact information of the identified customers that purchased the recalled product, as disclosed by Fordyce. One of ordinary skill in the art would have been motivated to make this modification in order to provide a robust method of storing transaction data along with data sufficient to identify, and derive contact information for, each account holder that is privy to each such transaction in order to effectively provide cost effective and targeted notifications to consumers who have purchased a product that has been recalled (Fordyce [0024]-[0026]). 
	
8.	With regards to claims 2 and 11, Aljawhari disclosed the limitations of,
wherein the transactional information is evaluated before the product is received at the retail store or product storage location ( See [0083] discussing the time or before the adding barcode information to the product. See also [0086] discussing prospective purchaser being able to check the authenticity of the product.). 

9.	With regards to claims 4 and 13, Aljawhari disclosed the limitations of,
 wherein product traceability information of the product is obtained and added to the blockchain ledger, the traceability information relating to past or current locations of the product (See [0072] discussing the systems providing traceability of a product line or branded product.). . 

With regards to claims 5 and 14, Aljawhari disclosed the limitations of,
wherein each of the remote locations is selected from the group2 consisting of a location of the producer of the product, a location of a supplier of the product, or a location of a shipper of the product (See [0071] discussing multiple characteristics captured including source provider; source catcher; source license; landed port; vessel caught with; vessel processed in; vessel landed at port by; transformation provider; transportation provider...processed by whom; processed with or after other products on same path...transportation container identification; transformation company; transportation company; warehouse owner).

11.	With regards to claims 6 and 15, Aljawhari disclosed the limitations of,
wherein the transaction recording device is an internet- of-things (IoT) device (See [0099] describing the linking of data collected from handheld device (56d) to the internet). 

12.	With regards to claims 7 and 16, Aljawhari is silent on the limitations of,
wherein the action comprises sending an electronic message to customers who purchased the recalled product or receiving a returned product at an automated vehicle. 
However, Fordyce teaches at [0039] that it would have been obvious to one of ordinary skill in the recall art to include the ability to wherein the action comprises sending an electronic message to customers who purchased the recalled product or receiving a returned product at an automated vehicle (See [0039] discussing the providing of a notification of the recall to a via email, text, direct mail, web message or etc.). 
Therefore, it would have been obvious for one of ordinary skill in the recall art before the effective filing date of the claimed invention to have modified the teachings of Aljawhari to include wherein the action comprises sending an electronic message to customers who purchased the recalled product or receiving a returned product at an automated vehicle, as disclosed by Fordyce. One of ordinary skill in the art would have been motivated to make this modification in order to provide targeted notifications to consumers who have purchased a product that has been recalled (Fordyce [0024]-[0026]). 
With regards to claims 8 and 17, Aljawhari is silent on the limitations of,
	further comprising a second sensor disposed with the product, the second sensor transmitting information associated with a condition of the product, the sensed information being stored on the blockchain ledger (See [0017] discussing the use of a second sensor and [0077]-[0082] describing the use of an RFID/tag to monitor data on the product. See also [0159] discussing the storing of product data for verification in a blockchain.).

14.	With regards to claims 9 and 18, Aljawhari is silent on the limitations of,
wherein the sales transaction is an on-line sales transaction (See [0071] discussing on-line retailer having a relationship with a final consumer and [0103] discussing the platform being used as an internet shopping platform needing no physical shop.).

	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatenable by Aljawhari and Fordyce in view of U.S. Pat. Pub. No. 2008/0258265 to Waldo et al. (“Waldo”).

16.	With regards to claims 3 and 12, Aljawhari discloses the limitations of,
wherein after the transactional information is evaluated ( See [0083] discussing the time or before the adding barcode information to the product. See also [0086] discussing prospective purchaser being able to check the authenticity of the product.),
Aljawhari and Fordyce are silent on the limitation of,
the shipment of the product to the store is halted. 
However, Waldo teaches at [0009] and [0043] that it would have been obvious to one of ordinary skill in the recall art to include the ability to halt the shipment of the product to the store (See [0009] discussing the forbidden event as a recall and [0043] discussing the prevention of the potential shipment based on a forbidden event.). 
Therefore, it would have been obvious for one of ordinary skill in the recall art before the effective filing date of the claimed invention to have modified the teachings of Aljawhari and Fordyce to include the halting of the shipment of the product to the store, as disclosed by Waldo. One of ordinary skill in the art would have been motivated to make this modification in order to prevent shipment of an order to a forbidden area (Waldo [0009]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This “upon” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim. See MPEP §2111.04 (II).
        2